Title: From Thomas Jefferson to Adrienne-Catherine de Noailles, comtesse de Tessé, 10 March 1805
From: Jefferson, Thomas
To: Tessé, Adrienne-Catherine de Noailles, comtesse de


                  
                     Dear Madam 
                     
                     Washington Mar. 10. 05.
                  
                  Your favors of April 10. & Aug. 17. were not received till autumn. that of Aug. 17. only the 1st. of November. immediately on reciept of the former I wrote to a friend in Philadelphia to make the enquiries you desired respecting the affairs of M. de Noailles. I inclose you his answer, on which much reliance may be placed. I detained this in expectation of sending it early in winter with another collection of plants & seeds which had been prepared for you. but early in December every harbour from this place Northwardly blocked up with ice, and through the severest winter, we have known for 20. years kept closed till within a few days past, so that no vessel could get out. now that our port (Alexandria) is open I find not a single vessel bound for any port of France except the Mediterranean. were the packages sent thither they would cost you more for transportation than they are worth, & would besides be entirely after the season. indeed, for the same reason, the expence of transportation, I should be afraid to send you boxes to any port except Havre; & we know not when the blockade of that will cease. we are therefore compleatly defeated for this year in the new supply of plants; & must comfort ourselves with better hope for the next.—your letters brought me information, always welcome of your health continuing well. the flattering testimonies I recieve of the good will of my fellow citizens would have been a source of great happiness to me, were they not more than countervailed by domestic afflictions. I have had the inexpressible misfortune to lose my younger daughter, who has left me two grandchildren, & my elder one has such poor health, that I have little confidence in her life. she has 6 children. determined as I am to retire at the end of 4 years, I know not if I shall have a family to retire to. I must learn philosophy from you, & seek in a family of plants, that occupation & delight which you have so fortunately found in them. it will be the greater with me as it will give me opportunities of communicating to you new objects of enjoiment. will you permit me to place here my great respect for M. de Tessé, and to tender to yourself my friendly salutations and assurances of high consideration
                  
                     Th: Jefferson 
                     
                  
               